FILED
                           NOT FOR PUBLICATION                              AUG 27 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50457

              Plaintiff - Appellee,              D.C. No. 3:08-cr-03611-JM-1

  v.
                                                 MEMORANDUM *
CELCIO JAVIER PEREZ-
VILLANUEVA,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Jeffrey T. Miller, District Judge, Presiding

                       Argued and Submitted August 6, 2010
                               Pasadena, California

Before: KOZINSKI, Chief Judge, WARDLAW, Circuit Judge, and SINGLETON,
Senior District Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
              The Honorable James K. Singleton, United States District Judge for
the District of Alaska, sitting by designation.
      Celcio Javier Perez-Villanueva appeals from his conviction for reentering

the United States after a prior removal, in violation of 8 U.S.C. § 1326. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      The motion to suppress was properly denied because, unlike the

administrative rights given in United States v. San Juan-Cruz, 314 F.3d 384, 389

(9th Cir. 2002), Perez’s consular rights, given to him before he was read his

Miranda rights, did not contradict or undermine the Miranda rights.

      The record demonstrates that Perez’s Miranda waiver was voluntary,

knowing, and intelligent. The Border Patrol Agent explained the significance of the

Miranda rights to Perez, and clarified that “[b]efore we ask you any questions you

need to understand your rights.” Perez never indicated any confusion or

uncertainty. Moreover, Perez signed a written waiver, was read his rights in

Spanish, his native language, and had prior experience with the American criminal

justice system. See United States v. Gamez, 301 F.3d 1138, 1144 (9th Cir. 2002).

Thus Perez’s will was not “overborne by the circumstances surrounding the giving

of a confession.” Dickerson v. United States, 530 U.S. 428, 434 (2000) (internal

quotation mark omitted).




                                          2
      Perez concedes that his contention that the district court erred in denying his

motion to dismiss the indictment is foreclosed by United States v. Hernandez-

Vermudez, 356 F.3d 1011 (9th Cir. 2004).

      AFFIRMED.




                                          3